internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 1-plr-103113-01 date date legend a b c date1 date2 date3 state this responds to the letter dated date submitted by your representative on behalf of a requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to elect to treat two subsidiaries as qualified subchapter_s subsidiaries qsubs under sec_1361 of the code facts plr-103113-01 according to the information submitted a was incorporated under state1 law on date1 and is an s_corporation b was incorporated under state1 law on date2 and is a wholly owned subsidiary of a c was incorporated under state1 law on date3 and is a wholly owned subsidiary of a a intended to make a separate election for b and c to be treated as qualified subchapter_s subsidiaries qsubs effective on each corporation’s date of incorporation but failed to timely make the elections law and analysis sec_1361 defines the term qualified_subchapter_s_subsidiary qsub as a domestic_corporation which is not an ineligible_corporation if percent of the stock of the corporation is owned by the s_corporation and the s_corporation elects to treat the corporation as a qsub the statutory provision does not however provide guidance on the manner in which the qsub election is made or on the effective date of the election a taxpayer makes a qsub election with respect to a subsidiary by filing a form_8869 qualified_subchapter_s_subsidiary election with the appropriate service_center the effective date specified on the form cannot be more than two months and days prior to the date of filing and cannot be more than months after the date of filing if the effective date specified on the form is for a date prior to the date that the form is filed that date must not be before the parent’s first taxable_year beginning after date and the subsidiary must otherwise qualify as a qsub for the entire period for which the retroactive relief is in effect if a valid qsub election is made the subsidiary is not treated as a separate corporation and all assets liabilities and items of income deduction and credit of the qsub are treated as assets liabilities and items of income deduction and credit of the parent s_corporation sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_service bulletin sec_301_9100-1 through provide standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301 a sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 plr-103113-01 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 conclusion based solely on the facts submitted and representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result a is granted an extension of time for making the qsub elections for b and c effective on date2 and date3 respectively until days following the date of this letter the election should be made by following the procedure set forth in form_8869 a copy of this letter should be attached to the election except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative s paul f kugler sincerely paul f kugler assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
